DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	IDS filed 12/12/2019 is being considered by the examiner. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a first movable device configured to move" in claims 1 and 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamio [U.S. Pub. 2017/0347506] in view of Sato [U.S. Pub. 2017/0323816].

With regard to claim 9, Kamio teaches a conveyance apparatus [fig. 1: Mounting Machine (1)] comprising: 
a first movable device [fig. 1: Conveyance Device (21)] configured to move while holding an object ("the first board K1 is carried in and carryout out to a first mounting execution position [par. 0022]" and "the first board conveyance device 21 unloads the first board K1 of the completely mounted component and loads the subsequent first board K1 [par. 0033];" where the component is considered the "object"); 
a second movable device [fig. 1: Transfer Device (41)] configured to move while holding the object ("First component transfer device 41 collects the component from component pickup section 36 of feeder device 31 and performs component mounting operation in which the collected component is mounted on the first board K1 [par. 0025]") and transfer the object to the first movable device ("the first component transfer device 41 performs the component mounting operation on the first board K1 [par. 0033];" where the first board K1 is at conveyance device (21)); and 
a controller configured to control the first movable device and the second movable device ("a control device that controls the component mounting operation that is performed by the multiple component transfer devices [par. 0009]"), 
wherein the second movable device includes a guide member [fig. 1: Y-axis rails (431, 432] and a holder [fig. 1: Head Holder (45) and Mounting Head (46)] arranged so as to be capable of reciprocally moving along the guide member ("Head holder 45 is mounted on Y-axis slider 44 [par. 0025]" and "Y-axis slider 44 is mounted on the Y-axis rails 941 and 942 [431 and 432] in the X-axis direction, y-axis slider 44 is driven in the Y-axis direction [par. 0024]") while holding the object ("Mounting head 46 , and 
the controller estimates ("a control device that … performs a thermal correction processing [par. 0009]"), based on a driving history of the second movable device, a thermal deformation amount (see [fig. 6: (S4/S5)] where based on the amount of operation time, a rank is assigned. Also see [figs. 2 & 3] where rank is based on an estimate of temperature and thermal deformation, "a thermal expansion amount of the configuring member is obtained with good precision by multiplying an amount of temperature increase by a coefficient of thermal expansion of the configuring member [par. 0041];" hence rank is the estimate of thermal deformation amount) of the guide member corresponding to a reciprocal movement of the holder along the guide member  ("Y-axis slider 44, head holder 45, and mounting head 46 of the first component transfer device 41 are equivalent to the movable section … a member that is influenced in the component mounting operation by thermal deformation out of the movable section and the XY driving mechanism is referred to as a configuring member … When the first component transfer device 41 operates, frictional heat is generated by friction between configuring members [par. 0036]"), and 
corrects ("a control device that … performs a thermal correction processing [par. 0009]"), based on the estimated thermal deformation amount (see [fig. 6: (S6)] where based on a new rank assignment, the correction process is performed), a drive command value use to move the holder to a position ("In the thermal correction processing, origin correction or pitch correction of the XY coordinate system that references the XY driving mechanism, separation distance correction of mounting head 46 and board recognition camera 47, and the like are performed [par. 0038]") to transfer the object to the first movable device ("the first component transfer device 41 performs the component mounting operation on the first board K1 [par. 0033];" where the first board K1 is at transfer device (41)).
Although Kamio teaches a holder [par. 0025], Kamio does not explicitly teach a hand.
In an analogous art (component positioning), Sato teaches where it is known in the art to use a hand as a holder ("Each of the first conveying device 15a and the second conveying device 15b includes a conveying hand having an arm which can stretch/contract and holds the substrate S [par. 0027]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the holder of Kamio, for a hand such as the device taught by Sato, because in having done so would have yielded the predictable result of being able to perform functions of holding and transferring components. 

Claims 1-5, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamio in view of Sato further in view of Onishi et al. ("Onishi") [U.S. Pub. 2020/0404817].

With regard to claim 1, Kamio teaches a conveyance apparatus [fig. 1: Mounting Machine (1)] comprising: 
a first movable device [fig. 1: Conveyance Device (21)] configured to move while holding an object ("the first board K1 is carried in and carryout out to a first mounting execution position [par. 0022]" and "the first board conveyance device 21 unloads the first board K1 of the completely mounted component and loads the subsequent first board K1 [par. 0033];" where the component is considered the "object"); 
a second movable device [fig. 1: Transfer Device (41)] configured to move while holding the object ("First component transfer device 41 collects the component from component pickup section 36 of feeder device 31 and performs component mounting operation in which the collected component is mounted on the first board K1 [par. 0025]") and transfer the object to the first movable device ("the first component transfer device 41 performs the component mounting operation on the first board K1 [par. 0033];" where the first board K1 is at conveyance device (21)); and 
a controller configured to control the first movable device and the second movable device ("a control device that controls the component mounting operation that is performed by the multiple component transfer devices [par. 0009]"), 
wherein the second movable device includes a guide member [fig. 1: Y-axis rails (431, 432] and a holder [fig. 1: Head Holder (45) and Mounting Head (46)] arranged so as to be capable of reciprocally moving along the guide member ("Head holder 45 is mounted on Y-axis slider 44 [par. 0025]" and "Y-axis slider 44 is mounted on the Y-axis rails 941 and 942 [431 and 432] in the X-axis direction, y-axis slider 44 is driven in the Y-axis direction [par. 0024]") while holding the object ("Mounting head 46 supports one or multiple mounting nozzles (omitted from the drawings) that hold and release: the component [par. 0025]"), and 
the controller estimates ("a control device that … performs a thermal correction processing [par. 0009]"), based on a driving history of the second movable device, a thermal deformation amount (see [fig. 6: (S4/S5)] where based on the amount of operation time, a rank is assigned. Also see [figs. 2 & 3] where rank is based on an estimate of temperature and thermal deformation, "a thermal expansion  of the guide member corresponding to the reciprocal movement of the holder along the guide member ("Y-axis slider 44, head holder 45, and mounting head 46 of the first component transfer device 41 are equivalent to the movable section … a member that is influenced in the component mounting operation by thermal deformation out of the movable section and the XY driving mechanism is referred to as a configuring member … When the first component transfer device 41 operates, frictional heat is generated by friction between configuring members [par. 0036]"), and 
the controller corrects ("a control device that … performs a thermal correction processing [par. 0009]"), based on the estimated thermal deformation amount (see [fig. 6: (S6)] where based on a new rank assignment, the correction process is performed), a drive command value used to move the second movable device to a position ("In the thermal correction processing, origin correction or pitch correction of the XY coordinate system that references the XY driving mechanism, separation distance correction of mounting head 46 and board recognition camera 47, and the like are performed [par. 0038]") to deliver the object to the first movable device ("the first component transfer device 41 performs the component mounting operation on the first board K1 [par. 0033];" where the first board K1 is at transfer device (41)).
Although Kamio teaches a holder [par. 0025], Kamio does not explicitly teach a hand.
In an analogous art (component positioning), Sato teaches where it is known in the art to use a hand as a holder ("Each of the first conveying device 15a and the second conveying device 15b includes a conveying hand having an arm which can stretch/contract and holds the substrate S [par. 0027]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the holder of Kamio, for a hand such as the device taught by Sato, because in having done so would have yielded the predictable result of being able to perform functions of holding and transferring components. 
Although Kamio teaches correcting the drive command value used to move the second movable device to a position to deliver the object to the first moveable device (as presented above), Kamio does not explicitly teach to move the first moveable device to a position to receive the object from the second moveable device. 
However, it is old and well known in the art to accommodate for position using either a first moveable device, second moveable device, or a combination of both moveable devices. In an analogous move a first moveable device to a position to receive an object from a second moveable device ("the control section may execute the mounting process of performing correction of a position of the board fixed by the conveyance section and/or correction of a position of the mounting head using the first region correction value and/or the second region correction value stored in the storage section [par. 0042]").
 	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Kamio's teachings of moving the first moveable device, to included Onishi's teachings of moving both the first moveable device and the second moveable device, since one of ordinary skill in the art would realize that moving either device would predictable still allow the system to correctly position components.

With regard to claim 2, the combination above teaches the apparatus according to claim 1. Kamio in the combination further teaches wherein the controller estimates the temperature of the guide member based on a driving history of the hand along the guide member, and estimates the thermal deformation amount from the estimated temperature (see [fig. 6: (S4/S5)] where based on the amount of operation time, a rank is assigned. Also see [figs. 2 & 3] where rank is based on an estimate of temperature and thermal deformation, "a thermal expansion amount of the configuring member is obtained with good precision by multiplying an amount of temperature increase by a coefficient of thermal expansion of the configuring member [par. 0041]").

With regard to claim 3, the combination above teaches the apparatus according to claim 2. Kamio in the combination further teaches wherein the controller estimates, 
based on a first relationship which is a relationship between a stop time of the hand and a temperature drop of the guide member (see [fig. 4 & 5] showing the relationship between stop time and temperature) and 
a second relationship which is a relationship between a driving time of the hand and a temperature rise of the guide member (see [figs. 2 & 3] showing the relationship between operation time and temperature), 
the temperature of the guide member from a history of the driving time and the stop time of the hand (see [fig. 7: (S23) & (S25)] where the history of driving time and stop time is stored and based on the history, the rank is assigned. Where rank is based on an estimate of temperature and thermal deformation).

With regard to claim 4, the combination above teaches the apparatus according to claim 3. Kamio in the combination further teaches wherein the first relationship is a relationship in accordance with a first relation determined by a convergence temperature of the guide member when the hand is stopped and a time constant of the temperature drop of the guide member (see [fig. 4 & 5] showing the relationship between stop time and temperature and "after the component transfer devices 41 and 42 stop operating, the temperature of the configuring member lowers with a steeper gradient than when the temperature rises. That is, the thermal time constant when the temperature lowers is smaller than the thermal constant when the temperature rises [par. 0047]"), and 
the second relationship is a relationship in accordance with a second relation determined by a convergence temperature of the guide member when the hand is continuously driven and a time constant of the temperature rise of the guide member (see [figs. 2 & 3] showing the relationship between operation time and temperature and "it is possible to express the temperature rise characteristic by a formula that uses a thermal time constant if a heat generation amount and a heat dissipation condition are fixed [par. 0040]").

With regard to claim 5, the combination above teaches the apparatus according to claim 4. Kamio in the combination further teaches wherein the first relation and the second relation change for each driving profile of the hand (see [figs. 2-5] where depending on the amount of time the device is driven, the amount of thermal deformation varies).

With regard to claim 7, the combination above teaches the apparatus according to claim 4. Kamio in the combination further teaches wherein the first relation and the second relation change for each predetermined cumulative driving count of the hand (see [figs. 3 & 5] where based on the cumulative operation or stop time, different ranks are assigned). 

With regard to claim 10, the combination above teaches the conveyance apparatus defined in claim 1. Although Kamio teaches the first moveable device is a stage configured to move while holding the object ("the first board conveyance device 21 unloads the first board K1 of the completely mounted component and loads the subsequent first board K1 [par. 0033]"), Kamio does not explicitly teach a substrate processing apparatus that forms a pattern on a substrate, where the object is the substrate. 
a substrate processing apparatus that forms a pattern on a substrate, where the object is the substrate ("The imprint apparatus forms a pattern on a substrate by curing an imprint material such as a resin supplied onto the substrate while a mold (original) is in contact with the resin [par. 0019]").
Because Kamio in the combination teaches the method for thermal correction to improve positioning accuracy [pars. 0002 & 0009], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied Kamio's method, to the system of Sato, for the benefit of compensating for thermal deformation to improve positioning accuracy. 

With regard to claim 11, the combination above teaches the conveyance apparatus defined in claim 1. Although Kamio teaches the first moveable device is a stage configured to move while holding the object ("the first board conveyance device 21 unloads the first board K1 of the completely mounted component and loads the subsequent first board K1 [par. 0033]"), Kamio does not explicitly teach a substrate processing apparatus that uses an original to form a pattern on a substrate, wherein the object is the original.
Sato in the combination teaches a substrate processing apparatus that uses an original to form a pattern on a substrate, wherein the object is the original ("The imprint apparatus forms a pattern on a substrate by curing an imprint material such as a resin supplied onto the substrate while a mold (original) is in contact with the resin [par. 0019]" and "An original driving device 5 is a driving device for driving the original in the vertical direction, and performs an operation of bringing the original M into contact with the imprint material on the substrate S [par. 0023]").
Because Kamio in the combination teaches the method for thermal correction to improve positioning accuracy [pars. 0002 & 0009], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied Kamio's method, to the system of Sato, for the benefit of compensating for thermal deformation to improve positioning accuracy.

With regard to claim 12, the combination above teaches a method of manufacturing an article. Sato in the combination further teaches the method comprising: 
forming a pattern on a substrate by using a substrate processing apparatus defined in claim 10 ("The imprint apparatus forms a pattern on a substrate by curing an imprint material such as a resin supplied onto the substrate while a mold (original) is in contact with the resin [par. 0019]"); and
processing the substrate on which the pattern has been formed, wherein the article is manufactured from the processed substrate ("An article manufacturing method comprising: performing patterning on a substrate using a substrate processing apparatus; processing the substrate, on which the patterning has been performed, to manufacture the article [claim 11]"). 

With regard to claim 13, the combination above teaches a method of manufacturing an article. Sato in the combination further teaches the method comprising: 
forming a pattern on a substrate by using a substrate processing apparatus defined in claim 11 ("The imprint apparatus forms a pattern on a substrate by curing an imprint material such as a resin supplied onto the substrate while a mold (original) is in contact with the resin [par. 0019]"); and 
processing the substrate on which the pattern has been formed, wherein the article is manufactured from the processed substrate ("An article manufacturing method comprising: performing patterning on a substrate using a substrate processing apparatus; processing the substrate, on which the patterning has been performed, to manufacture the article [claim 11]").

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamio in view of Sato in view of Onishi further in view of Kido [U.S. Pub. 2016/0057306].

With regard to claim 8, the combination of Kamio, Sato, and Onishi teaches the apparatus according to claim 2. Although Kamio in the combination teaches wherein the controller obtains, as the driving history of the hand, a value of the second movable device and estimates the temperature of the guide member from the value (see [fig. 6: (S4/S5)] where based on the amount of operation time, a rank is assigned. Also see [figs. 2 & 3] where rank is based on an estimate of temperature and thermal deformation, "a thermal expansion amount of the configuring member is obtained with good precision by multiplying an amount of temperature increase by a coefficient of thermal expansion of the configuring member [par. 0041]"),
the combination does not explicitly teach the value being an integrated value of a driving current. 
In an analogous art (temperature estimation), Kido teaches where it is known to use an integrated value of a driving current to estimate temperature ("an estimated value obtained by a temperature estimating process is used as the motor temperature. The method of temperature 
Because Kamio teaches where various components including driving mechanisms contribute to the heat generation [par. 0036], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the method of determining temperature of Kamio, for the method as taught by Kido, because in having done so would have yielded the predictable result of being able to determine temperature to allow the system estimate thermal deformation. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach or suggest, individually or in combination, where the relationships determined by the convergence temperature of the guide member when the hand is stopped and a time constant of the temperature drop of the guide member, and the convergence temperature of the guide member when the hand is continuously drive and a time constant of the temperature rise of the guide member, changes depending on a speed, an acceleration, and a jerk control condition as recited in the scope of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119